Title: To Thomas Jefferson from Louis Alexandre, with Enclosure, 17 June 1785
From: Alexandre, Louis
To: Jefferson, Thomas




Monsieur
Bayonne ce 17: Juin 1785

Le motif d’Etre utile à ma Patrie, et à la Vôtre, guidé encore par une honnête ambition d’augmenter ma fortune, qui me suffit déja pour paroitre avec agrément dans le monde, m’engage à prendre la liberté de vous écrire, heureux si vous voulez bien m’écouter, et m’honnorer de votre Réponse.
Le nombre des Connoissances que j’ai dans tout le Continent de l’amérique, et les avantages qu’offroient la franchise du Port entre le commerce des Etats unis, et le nôtre, m’a engagé, Monsieur, de solliciter l’adresse des navires de mes amis. J’ai déja joui des offres que je leur ai faites, puis qu’ils m’en ont Consigné trois, chargés de tabac Virginie, et mariland, Ris, et autres d’enrées de leur productions, pour en recevoir des nôtres; J’ai fait proposer suivant l’usage, quelques Jours aprez leur arrivée, ces cargaisons à Messrs. les fermiers Généraux à un prix, que j’ai cru convenable relativement à leur qualité; ils m’ont fait répondre, qu’ils ne pouvoient entrer en prix, sans qu’au préalable je ne me rapprochasse des leurs. J’ai du depuis modéré mes demandes, en fixant le virgie., a 48₶. le: [premier?] et 45₶. le beau Mariland. Jugez, Monsieur, si j’avois lieu d’attendre qu’ils eussent donné des ordres à leur Receveur, soit pour les prendre à ces derniers prix, ou du moins à  une petite refaction? Point du tout, ils ont gardé pendant quelques courriers un profond silence, et enfin, ils ont répondu les mêmes môts qu’ils avoient déjà fait; je vous proteste, Monsieur, que cette conduite n’engagera pas mes amis, à répéter leurs envoys, et jugez du déplaisir qu’ils auront de jouir si peu de la franchise de nôtre Port, où ils peuvent débiter infiniment mieux leur marchandize qu’à L’orient ou ailleurs, tant en tabac, morue, huille de Poisson, Ris, Péletrie &ca. et ràpporter avec eux de l’eau de vie, des vins, du lainage, et soyries, de la première main.
Pardon, Monsieur, si j’abuse trop de votre Complaisance par un narré mercantil. L’agrandissement de notre Commerce reciproque m’a engagé d’y entrer, non Seulement avec vous, qui cherchez sans doute à favoriser votre Patrie mais encore avec Monsr. DeVergennes, à qui j’ai déja eu l’honneur de faire mes représentations, et m’ayant fait celui de me répondre, que Monsr. le Controleur Général pouvoit Seul faire le choix, et l’application des moyens à encourager les expéditions de tabacs, en donnant à la ferme les ordres nécessaires à ce Sujet. Je prends ce Jour la liberté de lui écrire, et d’ont je vous deman[de] l’agrément de vous remettre la Copie pour éviter des répétitions peu nécessaires.
Votre intercession à mes justes demandes, Monsieur, ne peuvent qu’en augmenter le poids; je vous serai infinim[ent] obligé de vouloir [bien] en solliciter vivement le Succèce, et soyez assuré sur ma reconnoissance particulière, et Sur le profond Respect avec lequel J’ai lhonneur d’Etre Monsieur Votre trez humble et trez obéissant Serviteur,

Par Procuration de mon Pere D’Alexandre,Louis Alexandre



Enclosure
Alexandre to Calonne

Monseigneur
[17 June 1785]

La franchise de notre Port que nôtre bon Roy à bien voulu nous accorder, pour l’acroisement de la ville de Bayonne, présente des grands avantages à son Commerce Maritime, avec la Confiance que Votre Grandeur voudra bien le favoriser de votre Protection, lorsqu’il se présentera des inconvenients susceptibles de votre attention, et qu’on ne scauroit vaincre Monseigr. Sans ce préalable, je suis dans ce moment forcé de vous demander respectueusemt: la permition de mettre sous vos Yeux ceux que j’éprouve moi même.
J’ai depuis deux mois recu successivement trois navires des Etats unis chargés de tabac, Ris, et autres objets; mes amis du Continent me font espérer une Continuation d’affaires, si le Succès de la premiere répond a leur Souhaits; vous n’ignorez pas Monseigr. que l’objet le plus  conséquent de l’amerique anglaise est en tabac feuille virginie et mariland, et dont la Consomation la plus considérable est subordonée aux achapts que fait la ferme Générale; cette compagnie n’ayant point encore un prix fixe à Bayonne, je lui ai fait offrir mes tabacs a un prix raisonable et relativement à leur qualité; ne devois-je pas me flater qu’elle auroit donné des ordres pour les prendre aux pris proportionnés à leur valeur, et même préférablemt. à tout autre Port de France, afin d’encourager les Américains a cimenter cette branche et par ce moyen les attirer dans notre Port y traffiquer, et rapporter avec eux des denrées de nos productions.
Le profond silence qu’a gardè la ferme sur mes offres et les sollicitations répétées de mes amis du continent, pour la Célérité de leurs retours, m’ont forcé malgré moi de faire les avances que j’aurois évité Monseig. si messrs. les fermiers Générx. avoient voulu fixer leur prix, comme dans les Ports de L’Orient et Bordx., où l’instant de l’arrivée de tabacs s’ils sont proposés a la Compage. sont acceptés par leur Commisre. [Commissaire] suivant lappreciation que méritent leur qualités; pourquoi celui de Bayonne aura-t-il des pouvoirs plus resserrés, lorsqu’au contraire ils devroient l’Etre moins qu’ailleurs,
Je dois encore vous observer Monseig; qu’il est probable d’aprez les nouvelles que je recois chaque jour du Continent que je recois d’autres navres [navires] a mon adresse, et si le defaut de vente Existe je ne scaurai continuer de faire les retours crainte de me trouver surchargé par trop d’avances qui ne scauroit convenir ni à mon honneur dont je suis jaloux de conserver, ni a mes Intérêts de sorte que se voyant rebutés ainsi ils s’eloigneront de notre Port et Yront porter leur produits chez l’Etranger, en voici une preuve incontestable.
Un des trois navres. qui me sont consignés, et d’ont le proprietaire est a Bord, ennuyé de rester sans débiter sa marchze. [marchandise], projete d’aller la vendre à Londres, ou dans tout autre Port ou la ferme achepte le tabac, ce qui Seroit non seulement bien fâcheux pour moi Monseigr., mais encore pour notre Port, qui détruiroit totalement les espérances d’un avenir heureux, qu’on avoit lieu d’attendre par un Commerce Suivi entre les américains et nous; il seroit fâcheux dis-je de voir passer chez les Etrangers, un bien qui se présente dans notre Port, un bien que nous avons si fort désiré, et que nous avons sans pouvoir en Jouir.
L’Espoir que j’ai sur la bienveillance que vous accordès aux sujets de notre Auguste Monarque, et le bien Général que vous desirez à l’Etat, en faisant fleurir la ville de Bayonne dans sa franchise, me rassurent qu’il vous plaira ordonner Monseigr., que la ferme générale forme un Etablissement dans cette ville comme elle a à Toneins, et prendre les tabacs qui nous viendront des Etats unis, c’est-a-dire, a des prix proportionés toujours à leur valeur, pour éviter par ce moyen de rebuter langlo americain a répéter leurs envoyes, priver nos francais d’employer les d’enrées de nos Crus, et soustraire l’exposant dune Commission ligitimement due.
Voules vous me permettre encore Monseigr: une dernière représentation nécessaire, pour rendre le succès de la nouvelle Angleterre moins douteux; il arrive souvent que les circonstances exigent des ventes  publiques avec un simple huissier, et nous ne scaurions prendre ce parti, quoique par fois plus convenable aux Intérêts de mes amis, par le droit de 4 d. par livre que le Controleur des actes du Domaine exige; j’ai lieu d’Espérer que le Roy, ayant accordé la franchise Générale, a la ville de Baye. [Bayonne] ne voudroit pas gréver les produits des marchzes. americaines par un droit bien plus haut, que celui qu’ils auroient payé dans les Douanes avant la franchise du Port; comptant sur vos bontés il vous plaira ordonner, que ce droit de 4 d. par ₶. ne sera point percu sur les ventes publiques, qu’on pourroient faire sur les marchzes. venant des Etats unis, qui en seront exemptes ainsi que sur tout autre usage, et Coutume de la ville de Bayonne.
L’amour pour ma Patrie, et pour le Commerce que je fais depuis 50 ans dans cette ville, m’encourage dans les Remontrances que j’ai l’honneur de vous faire, heureux si elles sont accueillies favorablement, et si je puis en espérer le Succèce; Soyez assuré d’avance Monseigneur, que je ne Cesserai jamais de faire des voeux, pour la prosperité et la Conservation de votre Grandeur. Monseigneur, le plus Soumis et le plus Respecteux Serv,

Signé D’Alexandre


